DETAILED ACTION
This is a first Office action on the merits to the application filed 04/21/2020. Claims 1-10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the downlink frame synchronization signal is a LoRa signal”. The specification [0010] discloses that “LoRa is a long range and low power consumption wireless 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over Andersen (US20060035660), hereinafter “Anderson”, in view of Lan et al. (US20040214582), hereinafter “Lan”, in further in view of Yavuz et al. (US20090082026), hereinafter “Yavuz”, and in further view of Liu (US20170163404), hereinafter “Liu”.

Regarding claim 1, Anderson teaches:
A signal transmission method for a multi-antenna multi-user time division duplex (TDD) communication system, wherein each frame of the TDD communication system 5comprises one forward downlink frame synchronization signal, multiple downlink data time slots, and multiple uplink data time slots; 
P is evaluated simultaneously (Anderson Fig 2, [0038-0040]: In this wireless communication network, an open loop and closed loop power control protocol is in place, where (Step 222) the network broadcasts a beacon signal to all terminals [0039] on a TDD downlink 224, including beacon power level 228 and interference measurements 228. The UE230 measures the received power level based on the received beacon signal, and saves the 232 interference measurements for later processing)
Anderson teaches that the UE evaluates the received signal power P (along with interference and path loss measurements) to select the uplink transmit power, but does not teach that the UE/mobile station determines a rule to select one uplink data time slot k to send data, based on received signal power, interference and path loss measurement. 
However, Lan teaches:  
by time synchronization, each terminal acquires the start and end time of each uplink data time slot, afterwards, according to the evaluated synchronization signal received power P, each terminal selects one uplink data time slot k to send data, wherein k is a natural number, and the specific selecting method is as follows:  
15a lower limit for the synchronization signal received power is defined for each uplink data time slot in the frame, and the lower limit for the synchronization signal received power of the uplink data time slot k is represented by Γ.sub.k;      
in the case that Γ.sub.k increases as k increases, slot k is selected if  Γ.sub.k < P < Γ.sub.k+1; 
Γ.sub.k decreases as k increases, if P ≥ Γ.sub.1, the uplink data time slot 1 is 20selected to send data, and if P < Γ.sub.1, and slot k is selected if Γ.sub.k ≤ P < Γ.sub.k-1,
 wherein the above Γ.sub.k is a predetermined constant number for each uplink data time slot in the frame, and Γ.sub.k is acquired by statistics and optimization by simulation or actual measurement (Lan Fig. 10 [0172]: The mobile station receives synchronization signal and the like (S21) from the base station, in the form of a downlink TDD signal, and calculates the propagation loss Lp (S22) using the synchronization signal from the base station. The mobile station also receives occupation states and interference amount levels of all timeslots form the base station (S23). The mobile station calculates each desired carrier power level from the propagation loss Lp, and further calculates the receive CIR    (carrier to interference ratio) of transmission in the case that each idle timeslot is used (S25). Then the mobile station selects the idle timeslot which as appropriate interference level such that the predicted CIR becomes the smallest (or lowest) value on the condition that the predicted CIR satisfies the required CIR (S26). The mobile station then sends uplink information by the selected timeslot where propagation loss Lp is added.) 
Lan method is a substitution of known elements for another to obtain predictable results (MPEP 2143 (B)). The result of selecting timeslot k is predicated on mobile station received signal power, interference measurements of all terminals, and a determination of acceptable levels of interference for appropriate transmission without undue or excessive power consumption or interference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lan into the method of Anderson. Lan teaches a method to efficiently select the appropriate uplink timeslot, based on received signal power, propagation loss and interference measurements (embodied in the CIR, carrier to interference ratio), and surveying all idle timeslots for proper selection. Combining Lan with Anderson applies additional criteria, i.e. a quantitative CIR value, for selecting more efficiently the appropriate uplink timeslot, to minimize transmit power (save power consumption) and lessen the probability of receive failure (Lan [0164]).

Regarding claim 2, Anderson and Lan do not teach:
The signal transmission method for a multi-antenna multi-user TDD communication system according to claim 1, wherein in each uplink data time slot, multiple terminals transmit data packets to the base station, and each data packet is modulated by adopting a narrow-band single-carrier modulation manner; and the format in which the terminal transmits the data in the uplink data time slot is a pilot signal plus an uplink synchronization 30sequence plus an encoded data sequence, wherein the pilot signal is a single frequency signal and the uplink synchronization sequence is a sequence with good autocorrelation 13characteristics.
However, Yavuz teaches:
The signal transmission method for a multi-antenna multi-user TDD communication system according to claim 1, wherein in each uplink data time slot, multiple terminals transmit data packets to the base station, and each data packet is modulated by adopting a narrow-band single-carrier modulation manner; and the format in which the terminal transmits the data in the uplink data time slot is a pilot signal plus an uplink synchronization 30sequence plus an encoded data sequence, wherein the pilot signal is a single frequency signal and the uplink synchronization sequence is a sequence with good autocorrelation 13characteristics. (Yavuz, [0219 -0223]: In this (MIMO) network, TDD messages are exchanged between access points and access terminals. Fig 15, Steps 1502 to 1506, terminal receives power control –related signals, define transmit power based on received signals to mitigate interference (e.g. define max power based on interference estimate or SINR), and send indication of (changed) transmit power to associated access terminal (Steps 1506). [0222]: Data stream messages are coded data, may be multiplexed with pilot data using OFDM techniques. The pilot data is typically a known data pattern and may be used at the receiver to estimate the channel response. The multiplexed pilot and coded data for each data stream is modulated based on a particular modulation scheme (BPSK, QSPK, M-PSK or M-QAM) selected for that data stream.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yavuz into the methods of Anderson and Lan in order to provide a simplified yet robust uplink timeslot messaging process that the base station can quickly determine the transmitting devices, and their encoded messages with low modulation rates that are robust against interference. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3, Anderson and Lan do not teach:
The signal transmission method for a multi-antenna multi-user TDD communication system according to claim 2, wherein the uplink synchronization sequence and the encoded 5data sequence are both modulated by any method of MSK, GMSK, OQPSK, and r/2 -BPSK.
However, Yavuz teaches:
The signal transmission method for a multi-antenna multi-user TDD communication system according to claim 2, wherein the uplink synchronization sequence and the encoded 5data sequence are both modulated by any method of MSK, GMSK, OQPSK, and π/2 -BPSK.(Yavuz, [0219 -0223]: In this (MIMO) network, TDD messages are exchanged between access points and access terminals. Fig 15, Steps 1502 to 1506, terminal receives power control –related signals, define transmit power based on received signals to mitigate interference (e.g. define max power based on interference estimate or SINR), and send indication of (changed) transmit power to associated access terminal (Steps 1506). [0222]: Data stream messages are coded data, may be multiplexed with pilot data using OFDM techniques. The pilot data is typically a known data pattern and may be used at the receiver to estimate the channel response. The multiplexed pilot and coded data for each data stream is modulated based on a particular modulation scheme (BPSK, QSPK, M-PSK or M-QAM) selected for that data stream.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yavuz into the methods of Anderson and Lan in order to provide a simplified yet robust uplink timeslot messaging process that the base station can quickly determine the transmitting devices, and their encoded messages with low modulation rates that are robust against interference. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 4, Anderson teaches:
The signal transmission method for a multi-antenna multi-user TDD communication system according to claim 1, wherein the terminal randomly selects a center frequency to transmit uplink data, and receives the downlink data of the base station on the same center frequency.(Anderson Fig 2, [0038]: Uplink 202, Downlink 214 and downlink 224 signals are (can be) singularly the same frequency in this TDD communication network.)  
Anderson and Lan do not teach:
the data packets transmitted between the base station 10and the terminals in the uplink data time slots and the downlink data time slots are both modulated by adopting a narrow-band single-carrier modulation manner.
However, Yavuz teaches:
the data packets transmitted between the base station 10and the terminals in the uplink data time slots and the downlink data time slots are both modulated by adopting a narrow-band single-carrier modulation manner, (Yavuz  [0219 -0223]: In this (MIMO) network, TDD messages are exchanged between access points and access terminals. Data streams are modulated based on a particular modulation scheme (BPSK, QPSK, M-PSK or M-QAM) using single carrier, for both uplink and downlink messages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yasuz into the method of Anderson and Lan in order to order to provide a simplified yet robust uplink timeslot messaging process where encoded messages with low modulation rates that are robust against interference, through the use of less expensive hardware (single frequency vs multi-frequency or tunable transmitters), for reduced network cost and improved industrial applicability.

Regarding claim 5, Anderson, Lan and Yavuz do not teach:
The signal transmission method for a multi-antenna multi-user TDD communication system according to claim 1, wherein the downlink frame synchronization signal is a LoRa signal.
However, Liu teaches:
The signal transmission method for a multi-antenna multi-user TDD communication system according to claim 1, wherein the downlink frame synchronization signal is a LoRa signal. (Liu [0235]: Liu teaches that, in the existing wireless TDD communication system, the uplink and downlink timeslots are completely synchronized. Furthermore, in a spread spectrum CDMA system, the multiplexing symbol is a spread spectrum signal, the transform domain is a code domain, the subunit may be code channel, and the one spread spectrum signal includes code channels corresponding to multiple channel codes in the code domain.)
LoRa is a proprietary low-power wide-area network modulation technique based on spread spectrum modulation techniques derived from chirp spread spectrum (CSS) modulation. It is a lower physical layer (L1) protocol and used for transmitting low data rates, over long distances, such as electrical meter readings and other IoT use cases. Liu teaches a substitute spread spectrum modulation technique CDMA, a known industry standard, can produce similar results as the LoRa modulation technique. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Anderson, Lan and Yavuz in order to provide a robust (spread spectrum) modulation method for the downlink timeslot with similar results, that such broadcast messages could be transmitted over long distances, and in high interference situations without loss of receiving reliability.  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance if rewritten in independent for including all of the limitations of the base claims and any intervening claims:
Regarding claim 6, the combination of limitations involves multi-antenna, multi- user TDD communication network with a base station calculating a center frequency for an uplink timeslot based on pilot signals from multiple terminals, using a calculation method involving performing Fourier transforms on all pilot signals, followed by summation of FFT results, determination of peak values, and then subject to final calculations to determine f.sub.k, among other claim limitations, are non-obvious over the prior art.  This set of limitations were not found in the cited prior art.
Regarding Claims 7, 8, 9 and 10 are directly or indirectly dependent on claim 6,  and therefore the claims are allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims as similar reason above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461